Citation Nr: 1641184	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  13-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased initial evaluation for residuals status post lumbar laminectomy and decompression, currently rated 20 percent disabling between April 7 and September 1 2009; 100 percent disabling between July 10 and September 1, 2009; 20 percent disabling between September 1, 2009 and January 4, 2012 and 40 percent disabling from January 4, 2012.

2. Entitlement to an increased initial evaluation for right lower extremity radiculopathy with foot drop, currently rated 40 percent disabling between April 7 and June 1, 2009 and 60 percent disabling from June 1, 2009.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney



	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

M. Nye, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to March 1962.

This case comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In January 2012, the RO granted service connection for status post laminectomy and decompression of the lumbar spine and assigned an initial rating of 20 percent disabling for most of the appeal period, with a 100 percent temporary rating for a period of post-surgery convalescence between July 10 and September 1, 2009.  In February 2012, the RO issued a second rating decision on three issues.  One of the rulings in the decision was to grant service connection for radiculopathy of the right lower extremity and to assign an initial disability rating of 40 percent.  The Veteran appealed the ratings assigned to both disabilities.

In February 2013 the RO issued a rating decision which increased the rating for right lower extremity radiculopathy from 40 percent to 60 percent effective June 1, 2009.  The rating for the lower back disability was increased from 20 percent to 40 percent effective January 4, 2012.  

After a Veteran has appealed a disability rating, that issue remains on appeal until the Veteran is awarded the maximum potential rating or expresses satisfaction with the rating assigned.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  On a substantive appeal (VA Form 9) filed in March 2013, the Veteran's attorney wrote that the Veteran was not appealing the 60 percent rating for right lower extremity radiculopathy based on Diagnostic Code 8520, but argued for a 100 percent rating on other grounds, which will be discussed in the analysis section of this decision.  Because the 60 percent rating does not apply to the entire appeal period (April 7, 2009 to the present) and because the Veteran has argued for a rating higher than 60 percent on other grounds, the radiculopathy issue remains on appeal.   The issue of an increased rating for a lower back disability also remains on appeal because the Veteran has never expressed satisfaction with that assigned rating. 

In his original substantive appeal, the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge.  His attorney later filed multiple statements withdrawing his hearing request.  The Board therefore considers the hearing request withdrawn.  See 38 C.F.R. § 20.704 (2015).

The Board remanded this case in November 2014 for further development.  As this decision will explain, the RO substantially complied with the Board's remand instructions under the circumstances of this case.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Prior to January 4, 2012, the Veteran's lumbar spine disability has been manifested by no more than forward flexion limited to 45 degrees, with painful motion.

2. Neither ankylosis (favorable or unfavorable) of the lumbar spine nor incapacitating episodes due to intervertebral disc disease of the lumbar spine were demonstrated at any time during the relevant appeal period.

3. The evidence is approximately evenly balanced as to whether right lower extremity radiculopathy with foot drop manifested in severe symptoms with marked muscular atrophy between April 7 and June 1, 2009.

4. The preponderance of the evidence is against the conclusion that radiculopathy with foot drop caused complete paralysis of the right lower extremity at any time during the appeal period.


CONCLUSIONS OF LAW

1. With the exception of the 100 percent rating assigned from July 10, 2009 to September 1, 2009, the criteria for an evaluation in excess of 20 percent for a lumbar spine disability were not met prior to January 4, 2012.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243 (2015).

2. From January 4, 2012, the criteria for an evaluation in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.1, 4.7, 4.21, 4.30, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5243.

3. For the entire relevant appeal period, the criteria for a higher 60 percent evaluation, but not higher, for radiculopathy of the right lower extremity with foot drop have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.27, 4.40, 4.124a, Diagnostic Code 8520.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).


Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice VCAA requires depends on the general type of claim the Veteran has made. "As a result, generic notice provided in response to a request for service connection must differ from that provided in response to a request for an increased rating."  Vasquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).

This appeal arises from the Veteran's disagreement with the disability ratings assigned after VA granted service connection for both of the disabilities which are issues in this appeal.  Because the claims for service connection were granted, both claims are substantiated, additional notice is not required, and any prior defect in the notice is not prejudicial.  See Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003.  VA's General Counsel has determined that while VA is required to issue a statement of the case when a "downstream element" - such as disagreement with the initial assigned disability rating - arises after the initial adjudication of a claim, 38 U.S.C.A. § 5103(a) does not require mailing of a separate notice concerning the information and evidence necessary to substantiate the newly raised issue.  Id.  Moreover, the RO mailed the Veteran a letter in June 2009 explaining to him how VA determines disability ratings.  

Duty to Assist

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service VA treatment records, and lay statements have been associated with the record.  The RO also obtained medical records from several medical providers in private practice identified by the Veteran in his written statements.  

The RO arranged for examinations of the Veteran's lumbar spine and associated lower extremity radiculopathy in May 2011 and January 2012.  The Board remanded the issues in this case for a new examination in October 2014.  Pursuant to the Board's remand, the requested examination took place in July 2015.  

When evaluating the severity of certain disabilities, including disabilities of the spine, which are rated in part based on the degree of limited motion in the affected joint, VA is generally required to consider whether the Veteran's disability resulted in a level of functional loss greater than that already contemplated by the assigned rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Relevant factors include weakness, fatigability, lack of coordination, restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.  The United States Court of Appeals for Veterans Claims recently decided that adequate range of motion test results include evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Correia v. McDonald, 28 Vet. App. 158, ___ (2016).  

Having reviewed the July 2015 VA examination report, it is not clear whether the examiner tested the range of motion in the lumbar spine on both active and passive motion, in weight bearing and nonweight-bearing.  Nevertheless, under the circumstances of this case, the failure to do so was harmless error.  For the period after June 1, 2012, the Veteran has been assigned a 40 percent rating for his lumbar spine.  A higher rating requires ankylosis.  See 38 C.F.R. § 4.71a.  

DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  The purpose of testing range of motion in each of the ways described 38 C.F.R. § 4.59 is to apply rating criteria which consider the extent of any limited motion to the relevant joint.  Thus, the reasoning of Johnston applies when a Veteran is in receipt of the highest schedular rating based on limited motion and an examination fails to comply with Correia.  In this case it is clear from the examination report and other evidence that the Veteran does not have ankylosis, and there is no allegation or suggestion of such.  For these reasons, the July 2015 VA examination is adequate under the circumstances of this case.  It is true that the Veteran's 40 percent rating for a lumbar spine disability does not apply to the entire period relevant to this appeal (April 7, 2009 to the present).  But remanding the case for a new exam would not repair this problem because any new examination would not improve the Board's understanding of the condition of the Veteran's lumbar spine prior to July 1, 2012.  VA may refrain from providing further assistance when there is no possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d) (2015).

As the Veteran has not identified additional evidence pertinent to the claims and as there are no additional records to obtain, no further assistance to the Veteran is required to comply with VA's duty to assist.

II. Analysis

Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.
 
VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).
 
Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.
 
The Board may consider whether separate ratings may be assigned for separate periods of time - a practice known as "staged ratings," - whether or not the claim  concerns an initial rating.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
Lumbar Spine Disability

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine (General Formula) or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.

Under the General Rating Formula, a thoracolumbar spine injury is rated as follows: a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.  

The rating criteria further explain, under Note (1), that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under an appropriate diagnostic code.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2015), an intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of least 2 weeks but less than 4 weeks during the past 12 months warrant a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrant a 30 percent rating.

For purposes of Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

According to the Veteran, his back was healthy until he fell off the back of a truck during active duty service.  He first sought service-connected disability compensation many years later, in 1993, but his initial claim was denied.  After further attempts and denials, he filed a request to reopen the previously denied claim in April 2009.  After that requested was denied, he appealed to the Board, which decided that the Veteran had indeed presented new and material evidence to reopen his previously denied claim.  The Board also granted service connection for a low back disability.  

This case comes to the Board from the Veteran's appeal of the January 2012 rating decision which implemented the Board's order to grant service connection for a back disability and assigned an initial disability rating.  Because the Veteran promptly appealed the initial rating assigned when the RO implemented the Board's decision, the earliest effective date for any increase in the initial rating is April 7, 2009 - the day VA received the Veteran's request to reopen his previously denied claim for service connection for a lower back disability.  See 38 C.F.R. § 3.400 (2015).  

To assess the severity of the Veteran's lower back disability, the RO obtained considerable medical evidence, including the VA examination reports mentioned earlier.  Since the first VA examination conducted after service connection was granted did not take place until a few years into the appeal period, the Board will begin its discussion of the medical evidence with the records of the Veteran's private medical providers.

Shortly before the beginning of the relevant appeal period, the Veteran sought treatment from a neurologist for multiple complaints, including pain and neuropathy associated with his cervical spine.  He had surgery on his cervical spine in 2008, before he filed the pending claim.  Six weeks after his surgery, his treating physician noted low back pain.  The diagnosis was lumbar stenosis "especially severe at L4-5" with associated radiculopathy.    

According to a VA primary care note dated March 2009, the Veteran had chronic back pain and "received epidural two months ago."  The note on the musculoskeletal system indicates no deformity, full range of motion and normal muscle strength and tone.  A private MRI report in June 2009 indicates multilevel degenerative disc disease of the lumbar spine with severe spinal canal stenosis at L4-5 and severe neuroforaminal stenosis at L4-5 and L5-S.  

Also in June 2009, the Veteran's private treating physician described "one of the worst cases of L4-5 spinal stenosis I've ever seen."  According to the physician, the Veteran's spinal canal was reduced to 5 or 6 mm while normal distance would be at least two centimeters.  

To resolve the Veteran's lumbar stenosis, the physician recommended a surgical laminectomy which took place in July 2009.  According to the surgical discharge summary - four days later - the Veteran "was ambulating and moving around once lumbar brace arrived."  One week later, he visited his treating physician to follow up.  According to the physician, "The patient has done extraordinarily well.  He states he has close to 0 pain at this point and is starting to feel more mobile again."  The physician wrote that he could return to work in the next 10 days, but preferably only 4 hours a day for the first few days.  The Veteran was encouraged to start swimming to help rebuild core musculature.  

During his period of recovery from the July 2009 laminectomy, the RO assigned a temporary 100 percent disability rating pursuant to 38 C.F.R. § 4.30.  The 100 percent rating was effective July 10, 2009 (the date of the surgery) and expired on September 1, 2009.

After the surgery, the Veteran participated in physical therapy.  According to an October 2009 VA primary care note, he experienced low back pain and wore a back brace.  In December 2010, the Veteran submitted a statement indicating that "while [the surgery] helped with the pain I am still severely limited because of my back problems."

In May 2011, the Veteran was examined by a VA physician.  The diagnosis was status post laminectomy and decompression of lumbar stenosis.  The Veteran reported constant pain in the lumbar spine, which he estimated as 5 to 8 on a scale of 0 to 10.  He felt radiating pain to the right buttock and spreading down to the mid right thigh.  The Veteran's pain was worst in the mornings and at bed time, but less severe during the day.  Flare-ups were precipitated by walking more than 100 feet and occurred daily.  According to the examiner, "[flare-ups] are relieved by his medications and during pool exercises, and they last one hour before they begin to get better."  The examiner identified right lower extremity weakness and a foot drop, for which he used a brace.  

The May 2011 VA examiner also administered range of motion tests and recorded the results.  Forward flexion of the thoracolumbar spine was 45 degrees (normal is 90 degrees).  Extension was 10 degrees (30 is normal) while left and right lateral flexion were both 10 (normal is 30).  Left and right lateral rotation were 20 degrees (normal is 30).   Forward flexion was limited 5 more degrees with repetitive motion, but there was no additional limitation on the basis of fatigability, weakness, lack of endurance or incoordination.  The Veteran denied incapacitating episodes within the previous 12 months.  

The record includes an August 2011 physical therapy evaluation, which indicated that thoracolumbar range of motion was difficult to assess "due to patient's instability in unsupported standing.  However, (L) side bend was 10 [degrees] and (R) side bend was 5 [degrees].  Both movements did reproduce (R) lumbar sacral and lower extremity pain.  He was unable to perform forward bending or backward bending, due to standing instability." 

The Veteran was examined by a VA nurse practitioner in January 2012.  The diagnoses were degenerative disease of the spine and lumbar radiculopathy.  According to the Veteran, he began experiencing severe lower back pain radiating down the right leg in 2008.  He also complained of "numbness, tingling burning going down to the [right] toes."  The Veteran's foot drop "was considered to be secondary to lumbar radiculopathy."  He underwent a laminectomy in July 2009, which the examiner described as unsuccessful "as symptoms remained [unabated]."  He was unable to walk more than a few yards and could not lift more than 20 pounds or stand longer than 10 minutes."  The Veteran did not report flare-ups.

Arthritis was documented by imaging studies, including a January 2012 report noting diffuse degenerative change status post L3-L5 laminectomy and probable osteoporosis.   

The Veteran declined to perform the normal range of motion tests on the grounds that his private neurologist told him not to bend or twist.  According to the examiner's report, the Veteran's wife was present "and reinforced the no bending practice" recommended by the neurologist.   He did not perform repetitive use testing for the same reason.  

Although the January 2012 VA examination report did not include range of motion test results, VA received a letter from a neurologist in private practice in February 2012.  This letter quotes range of motion tests results dated January 4, 2012 from an orthopedist which indicated 20 degrees of forward flexion.  

Forward flexion of 30 degrees or less is one of the criteria for a 40 percent disability rating.  For this reason, the February 2013 RO rating decision assigned January 4, 2012 as the effective date of the increase in the Veteran's disability rating from 20 percent to 40 percent.  

In October 2012, the Veteran participated in physical therapy at a VA Medical Center.  He reported lower back stiffness in the mornings lasting about one hour.  The note indicates that "His [symptoms] are better with activity. . . ."  The Veteran's pain was chronic.  Alleviating factors included "activity" and exacerbating factors included "prolonged standing, fatigue later in the day."  According to a July 2013 VA primary care note the Veteran's pain level was 3 on a scale of 0 to 10.  

The most recent examination was conducted by a VA physician in July 2015. After reviewing the claims file, the examiner identified the following thoracolumbar spine diagnoses: degenerative arthritis, intervertebral disc syndrome, spinal fusion status post lumbar (L3-L5) laminectomy and decompression, residual pain, limited motion, healed scar, right L5 radiculopathy with foot drop.

During the July 2015 examination, the Veteran reported flare-ups of his lumbar spine symptoms: "I have a sharp pain right in the back and sciatic nerve which is really bad; normally I sit on a heat pad for a while."

Forward flexion was 40 degrees.  Extension was 5 degrees.  Right and left lateral flexion were 10 degrees.  Right and left lateral rotation were also both 10 degrees.  The examiner described these results as abnormal and noted that they contributed to functional loss, specifically pain on movement.  

According to the examiner, pain occurred during movement during all the range of motion exercises performed, i.e., forward flexion, extension, right lateral flexion, etc., but he did not note the point in degrees at which painful motion began.  There was localized tenderness or pain on palpation of the joints or associated tissue of the spine.  The Veteran was, however, able to perform repetitive use testing and there was no additional loss of function or range of motion after three repetitions.  

The examiner declined to provide an assessment of the extent of range of motion loss during flare-ups on the grounds that such an opinion would require speculation.  According to the report, the examination did not take place during a flare-up and "I cannot provide this information based on a hypothetical situation."  For the same reason, the examiner wrote that it was not possible to describe the effects of pain, weakness, fatigability or incoordination in terms of range of motion loss.  

According to the examiner, the Veteran experienced guarding or muscle spasms of the thoracolumbar spine, but these symptoms did not result in abnormal gait or abnormal spinal contour.   

The examiner identified intervertebral disc syndrome (IVDS), indicating IVDS requiring bed rest prescribed by a physician "With episodes of bed rest having a total duration of at least six weeks during the past 12 months."   When asked to provide medical documentation in support of the response to this question, the examiner noted that it was based on "medical history as described by the Veteran only, without documentation."

The examiner described the Veteran as constantly using a back brace, ankle foot orthosis, and a cane.  The report indicates that the thoracolumbar spine condition impacted his ability to work: "[The veteran] retired at age 62 . . . last worked as an estimator for construction company; difficulty prolonged sitting."  The Veteran also experienced difficulty sleeping and driving.    

Having reviewed the evidence, the Board finds that the preponderance of the evidence does not permit an increase in the currently assigned staged.  

The Veteran's 40 percent rating is appropriate when forward flexion is 30 degrees or less.  The January 4, 2012 note of the orthopedist, quoted in the February 2012 letter of the Veteran's neurologist, is the only evidence suggesting that forward flexion was 30 degrees or less.  Forward flexion was 45 degrees at the time of the May 2011 examination.  The most recent examination indicated 40 degrees of forward flexion.  

Again, DeLuca does not apply to the analysis for rating disabilities beyond the highest schedular evaluation based on limited motion when a higher evaluation requires ankylosis.  See Johnston, 10 Vet. App. at 85, which in this case is the rating assigned from January 4, 2012.  For this reason, it is also harmless error that the July 2015 VA examiner did not describe the effects of pain, incoordination and fatigability during flare-ups in terms of degrees of additional range of motion loss.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).

Under the general rating schedule, the Veteran is eligible for a higher 50 percent rating if there is unfavorable ankylosis of the entire thoracolumbar spine.  He is eligible for a 100 percent rating if there is unfavorable ankylosis of the entire spine.  For VA compensation purposes, "unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension. . . . Fixation of a spinal segment in a neutral position (zero degrees) always represents favorable ankylosis."  See 38 C.F.R. § 4.71a, Note (5).  All of the available medical evidence concerning the range of motion in the Veteran's spine is inconsistent with the regulatory definition of ankylosis.  

Accordingly, the Board only needs to consider the DeLuca factors for the period prior to January 4, 2012.  On this question, it is significant that, according to the May 2011 VA examiner, forward flexion of the thoracolumbar spine was reduced by 5 degrees - from 45 to 40 - after repetitive use testing.  In other words, pain did not prevent the lumbar spine from performing movements which are inconsistent with the criteria for a higher 40 percent rating, even after repetitive use.

The July 2015 VA examiner diagnosed intervertebral disc syndrome, reported incapacitating episodes, and indicated a frequency of bed rest with a total duration of at least six weeks during the previous twelve months.  The rating schedule permits the assignment of a higher 60 percent rating for incapacitating episodes having this frequency.  However, under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  The VA examiner indicated that the source of the information about the frequency of the Veteran's incapacitating episodes was "medical history as described by the Veteran only, without documentation."  The Board has reviewed all of the available medical evidence and there is no indication that any of the Veteran's many medical providers prescribed bed rest.  For these reasons, the evidence does not support the assignment of a 60 percent rating under Diagnostic Code 5243.

The Veteran's attorney argues that a 100 percent rating should be assigned because the Veteran did not recover from the July 2009 back surgery which triggered his temporary 100 percent rating for convalescence.  The Veteran's private neurologist has written multiple letters to VA.  For example, in January 2012, he wrote that the July 2010 laminectomy did not completely relieve the nerve root compression caused by the Veteran's spinal stenosis.  According to the Veteran's attorney, because the Veteran did not fully recover from surgery he has essentially remained in convalescence since July 2009 and, the argument continues, remains entitled to a 100 percent disability rating.

The Board disagrees with the attorney's argument.  The Veteran's temporary 100 percent rating was assigned pursuant to 38 U.S.C.A. § 4.30, which provides a total disability rating without regard to other provisions of the rating schedule when treatment of a service-connected disability results in surgery necessitating at least one month of convalescence, surgery with severe postoperative residuals, or immobilization by cast, without surgery, of one major joint or more.  "The duration of these ratings is limited to a maximum of twelve months beyond the period of hospitalization or outpatient treatment during which the qualifying treatment occurred."  See 38 C.F.R. § 4.30."  VAOPGCPREC 2-94 (February 2, 1994).  The suggestion of the Veteran's attorney that a 100 percent rating be extended from July 2009 to the present date is inconsistent with this limitation.

Moreover, 38 C.F.R. § 4.30 provides for a 100 percent rating only if the surgery requires greater than one month of convalescence, severe postoperative residuals such as incompletely healed wounds or joint immobilization, in house confinement, or prevention of weight bearing and use of crutches. The Board concludes that a total rating was not warranted because the Veteran's treating physician did not indicate that he should remain immobilized or that he should be confined to his house beyond September 1, 2009.  Indeed, in July 2009 the physician wrote, "The patient has done extraordinarily well.  He states he has close to 0 pain at this point and is starting to feel more mobile again."  Instead of recommending continued convalescence, she wrote the Veteran could return to work in the next 10 days.  The Veteran was also encouraged to start swimming to help rebuild core musculature.  This evidence undermines the argument for a 100 percent rating.

For these reasons, the evidence does not support an evaluation higher than the staged rating currently assigned for the Veteran's service-connected lumbar spine disability.

	(CONTINUED ON NEXT PAGE)
Right Lower Extremity Radiculopathy

The Veteran's radiculopathy of the lower left extremity has been assigned a 20 percent rating under Diagnostic Code 8520 for paralysis for the sciatic nerve. 38 C.F.R. § 4.124a (2015).

Under Diagnostic Code 8520, a 40 rating is warranted for moderately severe incomplete paralysis of the sciatic nerve.  Severe incomplete paralysis of the sciatic nerve is rated at 60 percent disability.  Severe incomplete paralysis is characterized by marked muscular atrophy.  A higher 80 percent rating requires complete paralysis which is when the foot dangles and drops, no active movement is possible of muscles below the knee, or flexion of the knee is weakened or (very rarely) lost. See 38 C.F.R. § 4.124a, Diagnostic Code 8520.

The words "mild," "moderate," and "severe" are not defined in the VA Schedule for Ratings Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. § 4.2, 4.6 (2015).

Evidence from the year before the beginning of the relevant appeal period includes a letter from a physician in private practice, dated September 2008 noting that "The patient over the past year or two has noted a progressive right foot drop.  He has been seen by numerous specialists and neurologists and actually had a steroid injection in the last six months or so which didn't help in the lumbar spine."  

The physician indicated that the Veteran's gait was obvious for back pain as well as the right foot drop.  In November 2008 the same physician recorded the results of a motor skills examination: "Motor exam is now 5/5 with the exception of the right foot drop.  His foot dorsiflexors are much stronger although he still has weakness of the right EHL at about 3+ to 4-.  He still has a little bit of low back pain.  He gets some sciatic like pain, a little bit worse on the right side than on the left."  The physician suggested a lumbar decompression to resolve the Veteran's right foot drop. 

In June 2009 the physician described severe low back and right leg pain.  While his 2008 cervical spine surgery resolved certain neurological symptoms affecting the Veteran's hands, "As he got more active and more busy, he began to again experience the terrible right buttock and right leg pain.  This has been getting worse over the past three months. . . . Most remarkably on examination, the patient has 2 inches of measurable atrophy of the right gastrocnemius muscles as compared to the left."  

His physicians clearly hoped that the July 2009 laminectomy would alleviate the Veteran's right foot drop.  But in April 2011, the Veteran's private neurologist described a right foot drop and an absence of patellar and Achilles' reflexes.

The May 2011 VA examination report, much of which has been summarized above, also noted muscular weakness of the right lower extremity from the knee down.  According to an August 2011 letter from an orthopedic surgeon in private practice, The Veteran "[was] continuing to have buttock and back issues along with balance issues and a drop foot from his spine surgery. . ."

The January 2012 VA examiner wrote that the results of muscle strength tests in both lower extremities were normal with no muscle atrophy.  Nevertheless, deep tendon reflexes were hypoactive in both knees and in both ankles.  There was no sensation to light touch in the right leg or right foot.  A right leg straight raising test was positive.   According to the examiner, the Veteran had severe right lower radiculopathy with severe, constant pain, moderate paresthesias and moderate numbness.  

In an April 2012 letter, the Veteran's private neurologist described right lower extremity radiculopathy as severe.  Based on a recent examination and a review of the records "it is [the examiner's] medical opinion that [the Veteran] suffers from incomplete paralysis, severe, with marked muscular atrophy of the right foot L5 muscles.  His impairment is certainly more than moderately severe as contemplated by the Schedule of Ratings for the sciatic nerve."  
 
An October 2012 VA podiatry note indicates that the Veteran requested a specialized brace to reduce the effects of his right foot drop.  The note indicates that he used a standard brace and would like a waterproof brace "so that he can walk in the pool."

Also in October 2012 a student note supervised by a VA physical therapist noted sensory deficits in the lower extremities, including numbness with the right worse than the left.  The Veteran denied saddle paresthesia and bowel function loss but had some bladder function loss.  The Veteran's private neurologist described the Veteran's severe right side radiculopathy as "unchanged" in December 2013.  According to the neurologist, the Veteran limps because of right leg pain, but his coordination was normal.  In March 2014, the neurologist wrote a letter noting urinary urgency with incontinence due to cervical spinal cord damage suffered prior to his back surgery.  

The July 2015 VA examination report described muscle strength tests on a scale of 0 ("no muscle movement") to 5 ("normal strength").  According to the test results, right lower extremity muscle strength was normal for hip flexion and knee extension.  But right ankle plantar flexion was 2 ("active movement with gravity eliminated").  Right ankle dorsiflexion was 1 ("palpable or visible muscle contraction, but no joint movement") and great toe extension was 0 ("no muscle movement").  There was no muscle atrophy.  Deep tendon reflexes were absent in the right knee and ankle.  The Veteran also experienced decreased sensation to light touch in the right lower leg and right foot.  Straight leg raise tests were negative.  

When directly addressing the subject of radiculopathy, the examiner identified severe and constant radicular pain in the right lower extremity with severe right lower extremity paresthesias and/or dysesthesias and severe right lower extremity numbness.  According to the examiner, there were no other signs or symptoms of radiculopathy.  There were no other neurologic abnormalities or findings related to the thoracolumbar spine condition, such as bowel or bladder problems.  
The RO assigned a 40 percent rating effective April 7, 2009, the day VA received the request to reopen the previously denied back injury claim.  The effective date for the increased 60 percent rating was June 1, 2009 - the date the Veteran's private physician noted the existence of muscle atrophy.  Having reviewed the evidence, the Board finds that although the Veteran was not diagnosed with muscle atrophy until June 1, 2009, it seems unlikely that "two inches of measurable atrophy of the right gastrocnemius muscles as compared to the left" first developed on the very day of that appointment.  The relevant appeal period begins less than two months prior to the initial diagnosis of muscle atrophy.  Under these circumstances, the Board finds that it is at least as likely as not that the currently assigned 40 percent disability rating assigned prior to June 1, 2009 underrates the severity of the Veteran's right lower extremity radiculopathy at the relevant time.

For these reasons, the Board will increase the assigned rating for lower extremity radiculopathy from 40 percent to 60 percent for the period between April 7 and June 1, 2009. 

But the preponderance of the evidence is against the conclusion that the Veteran's lower extremity radiculopathy symptoms have ever approximated "complete paralysis" as that term is used in DC 8520.  While reflexes were absent in the right lower extremity, he was still able to move them and specifically requested a waterproof brace so that he could exercise in a swimming pool.  Muscle strength testing on the most recent examination was also inconsistent with incomplete paralysis, even in the right lower extremity.  The Veteran had normal hip flexion and knee extension and right ankle plantar flexion was 2 ("active movement with gravity eliminated") while his right ankle dorsiflexion was 1 ("palpable or visible muscle contraction, but no joint movement").  While this is clearly evidence of significant impairment, it is inconsistent with complete paralysis.

Extraschedular Considerations

VA has granted a total disability rating based on individual unemployability, with an effective date of June 1, 2009.  A 100 percent rating means that a veteran is totally disabled.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994).  The assignment of a total disability rating avoids the usual need to decide whether to refer the case for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) (2015).  That regulation "performs a gap-filling function.  It accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  Johnson v. McDonald, 762 F.3d 1362, 1366 (Fed. Cir. 2014).  VA has determined that the Veteran's overall disability picture does establish total unemployability for the almost the entire relevant appeal period (June 1, 2009 to the present), making it unnecessary to decide whether to refer the Veteran's increased rating claim for extraschedular consideration during that period.  Cf. Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding a request for TDIU moot where 100 percent schedular rating was awarded for the same period).

Thus the Board only needs to consider whether referral for an extraschedular rating is required for the period between April 7 and June 1, 2009.  

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  See Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted.


The schedular ratings adequately contemplate the Veteran's disability picture.  The schedular rating for lower extremity radiculopathy contemplate severe incomplete paralysis with marked muscular atrophy.  His lumbar spine rating contemplates forward flexion of 30 degrees or less, a measurement which was only clearly provided once during the appeal period.  The VA examination reports and the opinion of the Veteran's private neurologist all suggest that the Veteran's disabilities would markedly interfere with employment.  But it is not clear that this was the case prior to June 1, 2009.  Indeed, in July 2009, less than two weeks after the Veteran's laminectomy, his treating physician specifically authorized him to return to work within the next ten days.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In addition to his lumbar spine and right lower extremity disabilities, the Veteran has seven service connected disabilities: (1) urinary incontinence (rated as 40 percent disabling); (2) a cervical spine disability (20 percent); (3) tinnitus (10 percent); (4) right upper extremity cervical radiculopathy; (6) a mood disorder (10 percent) and (7) hearing loss (noncompensable).  None of the treatment notes or examination reports suggest that, when combined with the effects any of these conditions, the disabilities at issue in this appeal create an exceptional situation rendering the usual schedular standards inadequate.  Nor has the Veteran submitted statements indicating that these disabilities, in combination, present symptoms which are not contemplated by the respective rating criteria.  Under these circumstances, referral to the Under Secretary for Benefits or the Director of Compensation Service to consider an extra scheduler rating is unnecessary.


ORDER

Entitlement to an increased initial evaluation for residuals status post lumbar laminectomy and decompression, currently rated 20 percent disabling between April 7 and September 1 2009; 100 percent disabling between July 10 and September 1, 2009; 20 percent disabling between September 1, 2009 and January 4, 2012 and 40 percent disabling from January 4, 2012 is denied.

Entitlement to an increased initial evaluation of 60 percent for right lower extremity radiculopathy with foot drop is granted from April 7 to June 1, 2009.

Entitlement to an initial evaluation higher than 60 percent for right lower extremity radiculopathy with foot drop is denied.



____________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


